Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


  KEVIN CHMIELEWSKI

         Plaintiff,
                                            No. 20-3025 (CJN)
         v.

  UNITED STATES ENVIRONMENTAL
  PROTECTION AGENCY, et al.,

        Defendants.
  ______________________________

                  MEMORANDUM OF LAW IN SUPPORT OF
              PLAINTIFF'S OPPOSITION TO MOTION TO DISMISS




  Submitted by:
  Jack Kolar (D.C. Bar No. 292953)
  Government Accountability Project
  1612 K. Street NW, Suite 1100
  Washington, D.C. 20006
  Telephone: (202) 457-0034

  Attorneys for Plaintiff


  May 25, 2021




  Opposition to Motion to Dismiss     1
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 2 of 20




                                             TABLE OF CONTENTS

  I.        INTRODUCTION ............................................................................................... 3
  II. PLAINTIFF'S FACT ALLEGATIONS TAKEN FROM THE COMPLAINT
  AS TRUE UNDER FRCP 12(b)(6) ............................................................................. 5
       A.        First Amendment Claim Against EPA for Retaliatory Removal: ................... 5
            1.      Disclosures of Non-Travel Related Violations: ........................................... 7
            2.      Disclosure of Travel Violations: .................................................................. 8
       B.        First Amendment Claim Against DOE for Failure to Hire: ............................ 9
       C.        Due Process Claim Against EPA:.................................................................... 9
  III. FACT ALLEGATIONS FROM THE MOTION TO DISMISS THAT
  CANNOT BE ACCEPTED AS TRUE UNDER FRCP 12(b)(6). ............................ 10
  IV. LEGAL STANDARDS AND DEFENDANTS' CHALLENGES IN
  COMPLYING WITH THEM .................................................................................... 13
       A.        Defendants Correctly State the Rule 12(b)(6) Pleading Standard: ................ 13
       B. Defendants Correctly State the First Amendment Public Employee Balancing
       Test and Duty Speech Standards: .......................................................................... 14
       C. Defendants Consistently Misapply the Pleading Standard to the First
       Amendment Standards ........................................................................................... 14
       D.        Defendants Fail to Properly Apply Due Process Standards: ......................... 16
       E. The Justiciability and Political Affiliation Standards Argued by Defendants
       Should be Applied at the FRCP 12(b)(6) Stage..................................................... 17
  V.        CONCLUSION.................................................................................................. 20




  Opposition to Motion to Dismiss                              2
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 3 of 20




                                 I. INTRODUCTION

         1. Plaintiff alleges that the U.S. Environmental Protection Agency (“EPA”)

  and the Department of Energy (“DOE”) violated his free speech and due process

  rights by, respectively, removing him and refusing to hire him. The EPA fired him

  from his 5 U.S.C. § 3132(a)(7) non-career Senior Executive Service (“SES”)

  position on February 12, 2018. The DOE refused to hire him into a GS-15 non-

  career political appointee position.

         Despite the Defendants' recasting of Plaintiff’s Complaint as concerning only

  travel abuses disclosed prior to his termination, and only disclosed pursuant to his

  duties, in paragraph 1 and other paragraphs of his Complaint, Plaintiff clearly alleges

  that his protected disclosures about both travel misconduct and non-travel flagrant

  corrupt practices were made before he was terminated, in a letter received on April

  20, 2018:

         [H]e was removed for retaliatory reasons and without due process of
         law because he engaged in a series of allegations to appropriate
         officials, human resources staff, agency counsel, and Congressional
         committees that the Administrator was engaged in a pattern and practice
         of incurring travel expenses, office improvements, and use of staff for
         personal tasks in violation of federal statutes, regulations and… EPA
         policies.

  (Emphasis added). Nor does the Complaint characterize Plaintiff's ordinary duties as

  including oversight or regulation of the EPA Administrator's travel practices. The

  Defendants cite only to incidental actions in paragraphs 24-25 of the Complaint to

  draw only unfavorable inferences therefrom that policing travel was among

  Plaintiff’s ordinary duties.




  Opposition to Motion to Dismiss            3
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 4 of 20




          Despite the Defendants' assertion that the Complaint fails to allege his

  disclosures were made as a citizen, a fair reading and favorable inferences of the

  following paragraphs of the Complaint are to the contrary:

          55. Plaintiff did not agree explicitly or implicitly to waive, surrender
          or refrain from exercising his First Amendment rights by reason of
          accepting employment at the EPA. In accepting his positions, he
          intended to fully retain his rights to speak as a citizen addressing
          matters of public concern.

          56. All of Plaintiff’s disclosures set forth above addressed matters of
          public concern.

  (Emphasis added). Furthermore, under Pickering balancing, the Complaint alleges

  that Plaintiff's travel and non-travel disclosures did not impact the agency mission or

  his low-level duties with a big title:

          1. From May 2017 until February 12, 2018, Plaintiff served as Deputy
          Chief of Staff for Operations at the EPA under Administrator Scott
          Pruitt (hereafter “Administrator”) performing predominantly
          administrative and ministerial functions.

          54. Plaintiff’s disclosures of the Administrator’s non-compliance with
          expense, budgetary, personnel use, record keeping, and email policies,
          rules and regulations neither impeded Plaintiff’s proper performance of
          his duties, nor interfered with the regular operations of the
          Administrator’s office or the performance of the Administrator’s
          duties.

          59. The Administrator, the EPA and the United States had no
          legitimate governmental interest in removing or otherwise
          involuntarily terminating Plaintiff from his employment.

          As to the DOE post-removal failure to hire First Amendment claim, Plaintiff

  clearly alleged he had been unable to find work in his field since his unlawful

  termination, until the DOE on March 31, 2020 informed him that he would be hired.

  Retaliation quickly followed, for on April 8, 2020, the White House Presidential

  Personnel Office informed Plaintiff that there would be no place for him in the



  Opposition to Motion to Dismiss            4
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 5 of 20




  Trump Administration due to his protected activity. Defendants' offer little First

  Amendment analysis for this claim against DOE, but instead assert that the judiciary

  should not grant equitable job relief against the United States government regardless

  of the constitutional offenses, if political control of the White House has changed in

  the interim. Because Defendants elected to move only against the sufficiency of the

  bare Complaint under FRCP 12(b)(6), limiting themselves to the fact allegations

  therein, no record is before the Court indicating that the current EPA and DOE

  would not welcome or accept Plaintiff to reinstatement or instatement. Had

  Defendants instead elected to file their own fact allegations in an answer (or answer

  with exhibits) in which they could allege that there is no job for Plaintiff and/or that

  all Trump non-career employees had been removed, they could have then filed a

  motion for judgment on the pleadings under FRCP 12(c) containing such allegations.

  But as things stand, there is no record before the Court defeating the justiciability or

  viability of the requested equitable relief.

 II. PLAINTIFF'S FACT ALLEGATIONS TAKEN FROM THE COMPLAINT
                    AS TRUE UNDER FRCP 12(b)(6)

          Rather than rely upon Defendants' culling of fact segments and phrases from

  the Complaint more likeable to them, the following verbatim paragraphs should

  better serve the Court's FRCP 12(b)(6) analysis. These paragraphs have been

  reorganized to more conveniently present Plaintiff's rebuttal to the manner in which

  Defendants recast the Complaint.

          A. First Amendment Claim Against EPA for Retaliatory Removal:

          52. In January 2018, *** Jackson and Munoz told Plaintiff to cease
          his oversight of the Administrator and that they would try to find him a
          placement elsewhere.



  Opposition to Motion to Dismiss                5
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 6 of 20




         13. On February 12, 2018, the EPA informed Plaintiff that if he did
         not resign, he would be fired, and was on that date ordered to return his
         office access authorizations and to leave the worksite.

         53. Oversight of the Administrator’s compliance with expense,
         budgetary, personnel use, record keeping, and email policies, rules and
         regulations was not a duty assigned to Plaintiff, and was not a part of
         his job description.

         39. On February 12, 2018 Plaintiff was stripped of his access
         authorization and removed from the building. However, Plaintiff
         initially continued to get paid while having no assignments. At no time
         was Plaintiff informed he had been removed, fired or otherwise
         involuntarily terminated.

         40. Within two weeks [by February 26, 2018], Helena Wooden-
         Aguilar and Justina Fugh told Plaintiff that the EPA General Counsel’s
         office warned the Administrator’s Chief of Staff Ryan Jackson not to
         make statements to the effect that Plaintiff was removed because he
         went to Congress, Human Resources or other officials. They informed
         Plaintiff they did not have any paperwork showing his removal.

         33. Plaintiff met with staff of the House Oversight and Government
         Reform Committee on approximately April 12, 2018 to provide
         detailed information about his disclosures.

         1. *** [I]n a letter dated April 12, 2018, and mailed on April 16, 201[8],
         the EPA represented to Plaintiff for the first time that he was considered
         to have resigned on March 17, 2018 despite Plaintiff having never
         resigned.

         41. On April 20, 2018, Plaintiff received personnel documents falsely
         representing that he had resigned on March 17, 2018. Munoz had
         signed said documents “for Kevin Chmielewski” and dated the
         resignation as March 17, 2018. Munoz also signed the “Employee
         Mobile Device Acknowledgement Form” as “For Kevin C.” on March
         17, 2018. Jackson signed follow-up documents to the same effect “for
         Scott Pruitt” on April 5, 2018.

         57. The Administrator and his senior staff including Ryan Jackson,
         Chief of Staff to EPA Administrator, Charles Munoz, White House
         Liaison for EPA, and Pasquale Perrotta, Chief of Security for the
         Administrator, and the White House Office of Management and Budget
         had knowledge of Plaintiff’s disclosures.

         58. The Administrator removed or otherwise involuntarily terminated
         the Plaintiff’s employment because of his disclosures.



  Opposition to Motion to Dismiss            6
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 7 of 20




         34. Following his termination, Plaintiff engaged in protected disclosure
         to the news media explaining many of the foregoing disclosures and
         alleged that Administrator Pruitt had lied to Congress regarding them.

         1. Disclosures of Non-Travel Related Violations:

         The following disclosures alleged in the Complaint are almost completely

  passed over by Defendants due to their preference for the most unfavorable inference

  that these disclosures were made after Plaintiff's removal. Those unfavorable

  inferences also rely on ignoring that Plaintiff was not informed that he was

  terminated until after his meeting with Congressional staff on April 12, 2018.

         26. The Administrator used five email addresses, three EPA official
         email addresses and two private email addresses to conduct official
         EPA business. He violated policies and laws prohibiting the conducting
         of official business over non-official email accounts thus avoiding
         FOIA requests.

         27. The Administrator used Millan Hupp as a personal real estate
         representative, having her spend weeks improperly using federal
         government resources and time to contact rental and seller’s agents, and
         touring numerous properties in which the Administrator might wish to
         reside.

         28. The Administrator used government funds to pay $3,000 for
         civilians to conduct a bug sweep of the EPA, a federal building. It is a
         violation of law for a civilian to conduct a sweep of a federal building.

         29. The Administrator installed a $43,000 secure communications
         facility (“phone booth”) next to his office, despite the already existing
         secure communications facility on another floor of the EPA building.

         30. In violation of 5 CFR § 410.502 the Administrator paid security
         detail overtime, using their services on Saturdays and Sundays so they
         could acquire expensive face cream for him, to be purchased at the
         Ritz- Carlton in Baltimore, Maryland. The Administrator also used this
         security detail to pick up his dry cleaning and run other errands.

         31. The Administrator rented a condominium from the head of
         Williams & Jensen lobbying firm which had business before the EPA.
         One of the firm’s clients in 2017 was Cheniere Energy Inc., which
         owned an active liquefied natural gas (“LNG”) export plan at the time,
         a matter of regulatory concern to the EPA.


  Opposition to Motion to Dismiss           7
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 8 of 20




         32. Plaintiff was present in meetings with Ryan Jackson and Millan
         Hupp from about May 2017 to February 2018 when they verbalized
         that they were removing from the “secret calendar” meetings the
         Administrator had with coal, mining, oil industry, fertilizer
         businessmen/lobbyists (mostly from Oklahoma) and changed calendar
         entries to “staff meeting” for the public calendar record. EPA staff
         were directed to falsify the Administrator’s official schedules after the
         meetings took place so the public and the EPA would not know of
         meetings with lobbyists.

         2. Disclosure of Travel Violations:

         Defendants ask the Court to conclude that all of the following disclosures of

  travel violations constitute non-actionable duty speech based on the unfavorable

  inference that all of these unholy travel logistics, including those organized by other

  staff members and/or lobbyists and/or by the Administrator himself, fell within

  Plaintiff's job purview, despite the Complaint not alleging that.

         23. The Administrator spent more than $120,000 of public funds
         during a June 2017 trip to Italy that an EPA lobbyist organized under
         the guise of a meeting with environmental ministers from G-7
         countries. This trip included a $30,500 security detail, and nearly
         $90,000 spent on food, hotels, commercial airfare, and an $11,000
         military jet used by the Administrator and nine of his staffers. The EPA
         paid this $11,000 for a military aircraft to fly the Administrator and his
         staff from Cincinnati to New York for said trip to Italy despite the
         availability of commercial flights that were faster and cheaper.

         22. The Administrator flew back and forth to Oklahoma many
         weekends, often at the EPA’s expense, in violation of the rules and
         policies. In the spring and summer of 2017, he spent 43 days over a 3-
         month time-period traveling to Oklahoma. To circumvent the rules and
         avoid paying for trips home himself, the Administrator had his staff
         create a meeting in Oklahoma during his stay to justify his planned
         personal travel.

         25. *** The Administrator had himself issued a “blanket waiver” to
         the federal regulation limiting officials’ ability to fly first-class. The
         Administrator would stay in among the most expensive hotels in
         violation of the travel policies and regulations. His travel often
         exceeded the prescribed 150% per diem rate without appropriate
         justification and approval.



  Opposition to Motion to Dismiss            8
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 9 of 20




         B. First Amendment Claim Against DOE for Failure to Hire:

         The following paragraphs of the Complaint clearly allege a First Amendment

  failure to hire by the DOE.

         43. On April 8, 2020 John McEntee and Jared Smith called Plaintiff
         from the White House and informed him that every time they tried to
         pass his paperwork through, it was stopped by numerous people
         because of what happened at the EPA with Scott Pruitt due to Plaintiff’s
         disclosures.

         44. Plaintiff then texted Mr. Smith and asked if he or Mr. McEntee
         could speak when they were away from the White House and could talk
         freely. Mr. Smith sent Plaintiff a texted response that "the
         Admin[istration] isn't a possibility but I'll try and help you and will call
         you this weekend."

         45. Plaintiff received no more communications from the DOE and was
         not hired into the position he was told he would receive.

         60. Plaintiff was qualified for the DOE position for which he was
         interviewed and told to shortly expect an appointment thereto.

         61. On information and belief, DOE officials were aware of Plaintiff’s
         protected activity, including through extensive media coveragle of the
         same.

         62. Plaintiff was not hired into the DOE position in retaliation for his
         protected activity in violation of his speech rights under the First
         Amendment.

         C. Due Process Claim Against EPA:

         The Complaint clearly alleges that Plaintiff had a property interest in his EPA

  job because federal regulations gave him the unequivocal expectation of continue

  employment unless and until he received the required notice of termination of that

  expectation.

         64. Plaintiff was employed at the Department of Homeland Security at
         the time he accepted a position at the EPA as a career level GS-14
         Director of Scheduling on April 25, 2017. He had a constitutionally
         protected expectation of continued employment and property interest
         in that civil service position.



  Opposition to Motion to Dismiss             9
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 10 of 20




          65. The Office of Personnel Management regulations confer upon SES
          non-career appointees a right to notice prior to removal. 5 CFR §
          359.902 “Conditions of Removal” render the agency’s right to remove
          an appointee contingent upon notice prior to the date of removal. This
          regulation established Plaintiff’s expectation of pre-removal notice.

          66. Instead of providing Plaintiff with the required prior notice, the
          Administrator, Munoz and Jackson affirmatively concealed the
          removal from Plaintiff by creating false documentation of a resignation
          he had not submitted.

      III. FACT ALLEGATIONS FROM THE MOTION TO DISMISS THAT
             CANNOT BE ACCEPTED AS TRUE UNDER FRCP 12(b)(6).

          In their Motion to Dismiss ("MTD"), Defendants assert the following as facts

  in the record, or as negative inferences therefrom. These excerpted fact allegations

  are quoted verbatim, and the italicized terms emphasize the most material allegations

  not contained in the Complaint or record:

          1. [Plaintiff and the Administrator previously had] a close working
          relationship (MTD p. 1).

          2.   Following his separation from EPA, Plaintiff met with
          Congressional staffers (MTD p. 1).1

          3. Plaintiff was a policy-level employee (MTD p. 2).

          4. [I]t was permissible for EPA to remove him for opposing the
          Administrator’s policy decisions. (MTD p. 2).2


  1
   Plaintiff was not removed from the EPA on February 12, 2018, but only had his
  access authorization and parking pass taken from him. He was still being paid. Not
  until April 20, 2018, did he receive the notification dated April 12, but sent on April
  16, that he allegedly had been removed as of March 16. Thus, the April 16 removal
  notification, back-dated to April 12, was the same day as his Congressional meeting.
  The Complaint fairly infers, as does common knowledge, that Plaintiff had
  communications with Congressional staff before he was given the actual meeting.
  See also, para. 40 referencing his Congressional contacts as early as late February
  2018.
  2
   Corrupt misappropriation of government budgetary funds does not constitute a
  governmental "policy decision". The Complaint fairly shows that Plaintiff opposed
  corruption, not policy decisions.

  Opposition to Motion to Dismiss             10
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 11 of 20




            5. DOE would still have been within its rights in declining to hire him
            for his speech because of the policy nature of the political appointment
            he sought. (MTD p. 2)

            6. The Complaint does not specify what “disclosures” were made
            during his EPA tenure, other than the specific objection he made to the
            Administrator regarding travel (MTD p. 3, n. 3).3

            7. Plaintiff made no other disclosures prior to his separation from EPA
            on February 12, 2018, although he had knowledge of other improper
            activities by the Administrator. (MTD p. 4).4

            8. After his separation from EPA, Plaintiff met with staffers from the
            House Oversight and Government Reform Committee (MTD p. 4).5

            9. [Plaintiff was] a policy-level employee opposing the policies of his
            superiors. (MTD p. 6).

            10. [Plaintiff] spoke not as a private citizen in addressing matters of
            public concern, but as an employee pursuant to his official duties.6




  3
   As set forth above, the Complaint alleges that except for his media contacts, all of
  Plaintiff's disclosures were made before April 20, 2018, and that it was all of these
  disclosures that led to his removal from the EPA. As set forth above, para. 40 of the
  Complaint alleges:

            40. Within two weeks [by February 26, 2018], Helena Wooden-
            Aguilar and Justina Fugh told Plaintiff that the EPA General Counsel’s
            office warned the Administrator’s Chief of Staff Ryan Jackson not to
            make statements to the effect that Plaintiff was removed because he
            went to Congress, Human Resources or other officials. They informed
            Plaintiff they did not have any paperwork showing his removal.

  (Emphasis added). Helena Wooden-Aguilar was the Deputy Associate
  Administrator for the Office of Policy, and Justina Fugh was Senior Counsel for
  Ethics.
  4
      See notes 1 and 3 above as to the incorrectness of this alleged timing.
  5
      See note 3 above as to the incorrectness of this alleged timing.
  6
    Para. 53 above clearly states that most of Plaintiff's disclosures were not pursuant
  to his duties:



  Opposition to Motion to Dismiss              11
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 12 of 20




         11. [Plaintiff's] policy disagreement with the Administrator involved
         matters within the core of his responsibilities such that the
         Administrator could no longer expect him to carry out his policy
         choices effectively. (MTD p. 14).

         12. Plaintiff felt that he could not perform those job duties because of
         his disagreement with the Administrator (MTD p. 17).7

         13. [T]he Administrator [is] whom he worked for directly. (MTD p.
         18).

         14. Plaintiff’s work had clear policy implications and thus relates to a
         policy area. (MTD p. 20).

         15. Plaintiff was responsible for arranging travel in a manner that
         advanced the “implementation of the [Administrator’s] broad goals”
         for the agency. (MTD p. 20).

         16. [Plaintiff] refused to perform his job responsibilities because of that
         policy disagreement.(MTD p. 21).8

         17. [Plaintiff] was no longer a compatible political deputy who could
         be counted on by former Administrator Pruitt to advance EPA’s
         organizational objectives. (MTD p. 21).

         18. The positions he sought at DOE were policy-level positions. (MTD
         p. 21).

         19. [I]t would therefore be reasonable for DOE to conclude he was not
         likely to be a compatible political deputy who could be counted on by


         53. Oversight of the Administrator’s compliance with expense,
         budgetary, personnel use, record keeping, and email policies, rules and
         regulations was not a duty assigned to Plaintiff, and was not a part of
         his job description.

  As to travel, other than making travel arrangements and having some sign-off or co-
  sign-off duties, nothing in the record suggests that Plaintiff had any policing function
  over the travel, nor that his research into the travel regulations was part of his job
  duties.
  7
    The Complaint does not allege Plaintiff could not perform any job duty, the
  Defendants are speculating that his duty was to sign and acquiesce to corrupt travel
  practices, and that by not signing he therefore "could not perform" the "duty" to sign-
  off on fraud.
  8
    Refusing to sign-off on corruption is not a "policy disagreement".



  Opposition to Motion to Dismiss            12
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 13 of 20




            his would-be DOE superiors to advance DOE’s organizational
            objectives. (MTD p. 21).

            20. That [DOE] role, which would have included implementing
            decisions about the timing and location of travel for the Secretary or
            Deputy Secretary and representing such high-level officials in
            meetings with other government agencies, Congress, and non-
            governmental entities, would have had clear policy implications.
            (MTD p. 22).9

            21. Plaintiff’s prior speech—in particular, his negative comments to
            news media outlets—suggested that he might directly interfere with
            that interest (MTD p. 22-23).

            22. [Plaintiff's oath of] Loyalty to President Trump” *** could rightly
            be [of] concern [to the DOE] about whether he would “carry out their
            policy choices vigorously.” (MTD p. 25).10

        IV. LEGAL STANDARDS AND DEFENDANTS' CHALLENGES IN
                       COMPLYING WITH THEM

        A. Defendants Correctly State the Rule 12(b)(6) Pleading Standard:

            Defendants accurately set forth the FRCP 12(b)(6) standard that this Court

  must apply in adjudicating their Motion to Dismiss.11 But as Section III above

  makes plain, Defendants exhibit considerable difficult in abiding that standard as to

  accepting the Complaint's stated allegations as true, and additionally in giving

  favorable fact inferences to what is expressly stated.




  9
    Plaintiff has no means to even know the source of these allegations, but they are not
  from the Complaint or record.
  10
    The only functions the Complaint alleges Plaintiff would not carry out vigorously
  are corruption functions.
  11
       Sparrow v. United Air Lines, Inc., 216 F.3d 1111 (D.C. Cir. 2000)

  Opposition to Motion to Dismiss             13
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 14 of 20




            B. Defendants Correctly State the First Amendment Public Employee
               Balancing Test and Duty Speech Standards:

            Defendants also set forth the correct First Amendment standards under the

  Pickering12 balancing test for weighing the competing interests of employee speech

  against the need for government efficiency. Defendants likewise recite the correct

  Garcetti13 standard for discounting employee speech that is compelled, paid for or

  made pursuant to the employee's actually assigned and ordinary job duties.

            C. Defendants Consistently Misapply the Pleading Standard to the First
               Amendment Standards

            However, Defendants fall far short in correctly applying the Rule 12(b)(6)

  pleading standard to the Pickering and Garcetti First Amendment standards. This is

  readily apparent in the Defendants' unrelenting efforts, if not insistence, to recast the

  fact allegations of the Complaint, elaborate unfavorable fact inferences, and assert

  fact allegations and inferences that find no support in the Complaint applying the

  FRCP 12(b)(6) lens. First, Defendants attempt to rewrite the Complaint as being (a)

  limited to nothing other than "disagreements" over travel rules, (b) an artificial

  February 12, 2018 end date on disclosures and causation despite the doctored notice

  of removal dated April 16 and backdated to the date of Plaintiff's Congressional

  meeting, (c) disregarding Plaintiff's allegations in para. 40 of his communication

  with the Ethics and Policy offices regarding Congressional, Human Resources and

  White House executives, and (d) the para. 53 allegation that overseeing compliance




  12
       Pickering v. Bd. of Educ., 391 U.S. 563 (1968).
  13
       Garcetti v. Ceballos, 547 U.S. 410 (2006).

  Opposition to Motion to Dismiss            14
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 15 of 20




  with expense, budgetary, personnel use, record keeping, and email policies, rules and

  regulations was not a duty assigned to Plaintiff.

         Second, in straining to meet the Pickering and Garcetti standards, Defendants

  try to burden the record with nowhere to be found therein assertions the

  Administrator's corrupt practices were in furtherance of high policy goals, competing

  policy deliberations, job duties if not job descriptions, all bound up in the supposed

  necessity of the Administrator having trust and confidence that Plaintiff would not

  disclose but conceal these practices from the Ethics and Policy offices, HR, Congress

  and the White House.

         The most persuasive authority for this Court in adjudicating the Motion to

  Dismiss is that First Amendment public employee cases are almost never disposed of

  under FRCP 12(b)(6). Indeed, of the numerous cases cited by Defendants, Hall v.

  Ford, 856 F.2d 255 (D.C. Cir. 1988) is the only one dismissed under Rule 12(b)(6).

  That was possible only because the Complaint was so clear that Plaintiff was the top

  administrator of the athletic department and his speech concerned only the

  management of that department. All of the other cases cited by Defendants were

  decided after trial, on summary judgment, or on motion for judgment on the

  pleadings.14




  14
    Furthermore, only Mpoy v. Rhee, 758 F.3d 285 (D.C. Cir. 2014) was decided by
  judgment on the pleadings, which was made possible only because the sole protected
  activity was a five page email he wrote appeared in the record verbatim, of which
  only "a single sentence consisting of 2.5 lines in a 160-line email; 16 words out of
  more than 1300" was even arguably protected by the First Amendment.



  Opposition to Motion to Dismiss           15
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 16 of 20




            D. Defendants Fail to Properly Apply Due Process Standards:

            Defendants correctly state the generalized Roth15 due process standard as to a

  public employee needing to demonstrate a property interest in his job in order to be

  entitled to any constitutional process protections over the expectation of continued

  employment. However, Defendants omit the D.C. Circuit precedents holding that a

  published rule or regulation not subject to the discretion of the terminating official

  can alone create a protected expectation if it conditions or limits the otherwise purely

  at will nature of the continued employment.16

            5 CFR § 359.902 “Conditions of Removal” is just such a regulation, but

  Defendants brush it off as meaningless, contravening the rule of construction that

  every statute and regulation is to be construed as having meaning, force and effect.17

  Defendants argue that subsection (a) allows that appointees "may" be removed "at

  any time", but ignore the condition of removal that it be "subject to this subpart".

  Subsection (b) unequivocally states that: "The agency shall notify the appointee in

  writing before the effective date of the removal." Here the Administrator through his




  15
       Bd. of Regents v. Roth,408 U.S. 564, (1972).
  16
    Lamb v. Holder, 82 F. Supp. 3d 416 (D.D.C. 2015), stating: "Like statutes,
  regulations may create protected property interests. Bloch v. Powell, 348 F.3d 1060,
  1068-69, 358 U.S. App. D.C. 322 (D.C. Cir. 2003). Property flows from a regulation
  only when the regulation limits discretion such that a particular outcome must follow
  when substantive predicates are met. Id. at 1069 (citing Kentucky Dep't of
  Corrections v. Thompson, 490 U.S. 454, 463, 109 S. Ct. 1904, 104 L. Ed. 2d 506
  (1989))."
  17
    See, Nat’l Ass’n of Mfrs. v. Dept of Defense, 138 S. Ct. 617, 632 (2018) (courts
  should “give effect, if possible, to every word Congress used.”)



  Opposition to Motion to Dismiss             16
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 17 of 20




  operatives gave no notice until purportedly after the removal. Para. 66 is accepted as

  true:

          66. Instead of providing Plaintiff with the required prior notice, the
          Administrator, Munoz and Jackson affirmatively concealed the
          removal from Plaintiff by creating false documentation of a resignation
          he had not submitted.

  In view of that corruption especially, this Court should not adjudicate dispositively

  the effect of 5 CFR § 359.902 under FRCP 12(b)(6).18

          E. The Justiciability and Political Affiliation Standards Argued by
             Defendants Should be Applied at the FRCP 12(b)(6) Stage

          Defendants are correct that American political tradition is that most political

  appointees resign upon changes of administration, and that if they fail to do so, they

  can be terminated if the agency doesn't want to keep them.19 However, numerous

  political appointees are retained. Defendants citation to Tripp is especially apt since

  the Court can take judicial notice that she served in the Clinton White House and

  later the Pentagon precisely because she was allowed to keep her Bush I political

  appointment.20

          Defendants are correct that this case presents an issue of first impression as to

  the equitable relief of reinstating Plaintiff to the EPA or instating him to the DOE.



  18
     Plaintiff concedes that while he did have a due process right in continued health
  insurance, the time limitations for that benefit have long since expired, and there is
  no plausible relief he can demand at this stage.
  19
     Tripp v. Dep't of Def., 193 F. Supp. 2d 229 (D.D.C. 2002).
  20
     Wikipedia FN 1 Gates, Anita; Seelye, Katharine Q. (April 8, 2020). "Linda Tripp,
  Key Figure in Clinton Impeachment, Dies". The New York Times ("She had worked
  in the White House under President George H.W. Bush and stayed on to work briefly
  in the Clinton administration. She was transferred to the Pentagon and its public
  affairs office.)



  Opposition to Motion to Dismiss            17
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 18 of 20




  However, there is no question that this Court has the power to grant the purely

  equitable relief of reinstatement. Hubbard v. EPA, 809 F.2d 1 (D.C. Cir.1986).21

            Party affiliation has been a matter of deep constitutional concern to the

  Supreme Court for decades, and has been regarded as a potential constitutional

  threat. See, Branti v. Finkel, 445 U.S. 507 (1980) (The Court determined that the

  assistants' party affiliation was not an appropriate requirement for the effective

  performance of their duties);22 and Elrod v. Burns, 427 U.S. 347 (1976) (patronage

  dismissals severely restricted political belief and association, were unconstitutional



  21
       The court in Hubbard held:

            In particular, this Circuit has recognized the right of a federal job
            applicant to seek injunctive relief from an agency's violation of his
            constitutional rights in general, Bartel v. FAA, 223 U.S. App. D.C. 297,
            725 F.2d 1403, 1415 (D.C. Cir. 1984), and his first amendment rights
            in particular, Reuber v. United States, 750 F.2d at 1061; Id. at 1065-
            68 (Bork, J., concurring); Williams v. IRS, 745 F.2d at
            705. Reinstatement clearly is among those equitable remedies available
            to Hubbard.

  This equitable power to vindicate constitutional wrongs applies to any at will non-
  CSRA position, including political appointees.
  22
       The Court stated:

            "The Court recognized in United Public Workers v. Mitchell, 330 U.S.
            75, 100 (1947), that 'Congress may not "enact a regulation providing
            that no Republican, Jew or Negro shall be appointed to federal office. .
            . ."' This principle was reaffirmed in Wieman v. Updegraff, 344 U.S.
            183 (1952), which held that a State could not require its employees to
            establish their loyalty by extracting an oath denying past affiliation
            with Communists. And in Cafeteria Workers v. McElroy, 367 U.S.
            886, 898 (1961), the Court recognized again that the government could
            not deny employment because of previous membership in a particular
            party." Id., at 357-358.

  Branti at 445 U.S. 507, 515 n.10.



  Opposition to Motion to Dismiss              18
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 19 of 20




  under the First and Fourteenth Amendments, and that respondents stated a valid

  claim for relief.) A critical component in the analysis has been the position of the

  public employer, and the needs and justifications it offers to validate not retaining or

  hiring employees of a different political party. Yet, on a FRCP 12(b)(6) motion this

  Court has nothing in the record as to the positions of the EPA and DOE on whether

  they would object to reinstatement of a corruption fighting whistleblower like

  Plaintiff. Nor does the Court have any record before it as to whether either agency

  has retained any Trump political appointments who were not asked to resign, or who

  were not removed if they declined. More development of the record should be

  allowed before this Court disposes of such a monumental question of first

  impression, and being asked solely because of constitutional wrongs committed

  against Plaintiff in response to his corruption fighting efforts.23




  23
    FRCP 56 would be the most appropriate vehicle to develop such a record. But at
  minimum, an FRCP 12(c) motion for judgment on the pleadings would be
  appropriate after the EPA and DOE file answers stating their objections or positions
  on reinstatement, perhaps with exhibits. As explained in Wright & Miller, 5C
  Federal Practice & Procedure §1367 (3d ed. 2015):

         The motion for judgment on the pleadings under Federal Rule 12(c) has
         its historical roots in common law practice, which permitted either
         party, at any point in the proceeding, to demur to his opponent’s
         pleading and secure a dismissal or final judgment on the basis of the
         pleadings. The common law demurrer could be used to search the
         record and raise procedural defects, or it could be employed to resolve
         the substantive merits of the controversy as disclosed on the face of the
         pleadings. In contrast to the common law practice, the Rule 12(c)
         judgment on the pleadings procedure primarily is addressed to the latter
         function of disposing of cases on the basis of the underlying substantive
         merits of the parties’ claims and defenses as they are revealed in the
         formal pleadings.

  (Emphasis added).

  Opposition to Motion to Dismiss             19
Case 1:20-cv-03025-CJN Document 18 Filed 05/25/21 Page 20 of 20




                                 V. CONCLUSION

         The Defendants' Motion to Dismiss should be denied, and the record should

  be more factually developed before any dispositive orders are entered in this case.

                                                 Respectfully Submitted,


                                                 /s/ Jack Kolar
                                                 _______________________________
                                                 Jack Kolar (D.C. Bar No. 292953)
                                                 Attorneys for Plaintiff




  Opposition to Motion to Dismiss           20
